BELCHER, Commissioner.
Appellant was convicted for unlawfully carrying a pistol, and his punishment was assessed at 1 year in jail.
There appears in this record neither a recognizance nor an appeal bond. In the absence of a sufficient appeal bond or recognizance or a showing that appellant is in jail, this court is without jurisdiction of a misdemeanor appeal. White v. State, 87 Tex.Cr.R. 315, 221 S.W. 283; Skinner v. State, Tex.Cr.App., 252 S.W.2d 167; Braun v. State, Tex.Cr.App., 257 S.W.2d 708.
The appeal is dismissed.
Opinion approved by the Court.
On Motion to Reinstate Appeal
MORRISON, Presiding Judge.
The record has now been perfected to show that the appellant is in custody, and the appeal is reinstated.
There are no bills of exception in the record.
A purported statement of facts has been presented to this Court. It has not been approved by the trial court nor by the attorneys participating in the trial.
In his brief appellant asks that we reverse this conviction and alleges that he was deprived of a statement of facts because the court reporter refused to read his notes and go over the same with appellant’s counsel. Nowhere do we find any suggestion by counsel of inaccuracies in the statement of facts nor does he explain why he failed to secure the approval of the trial court or of counsel before he caused the same to be filed in the trial court.
*397The statement of facts cannot be considered.
Proceedings appearing regular and no reversible error appearing, the judgment of the trial court is affirmed.